AJS Bancorp, Inc. Selected Financial Information Selected Financial Condition Data June 30, December 31, (Unaudited) (Dollars in thousands) Total assets $ $ Cash and cash equivalents Securities available for sale Bank owned life insurance Loans held for sale - Loans, net Deposits Federal Home Loan Bank advances Stockholders’ equity Statements of Income Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Dollars in thousands, except per share amounts) Interest income $ $ 1 $ $ Interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Total non-interest income Total non-interest expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) - ) - Net income $ Diluted earnings per share (1) $ Shares held by the public prior to October 9, 2013, have been restated to reflect the completion of the second-step conversion using an exchange ratio of 1.1460. AJS Bancorp, Inc. Selected Financial Information Selected Financial Ratios Three Months Ended Six Months June 30, June 30, (Unaudited) Return on average assets (1) % Return on average equity (2) % Average interest-earning assets to average interest-bearing liabilities % Interest rate spread % Net interest margin % Return on average assets excluding the reversal of the DTA was (0.75)% and (0.17)% for the three and six months ended June 30, 2014, respectively. Return on average equity excluding the reversal of the DTA was (4.77)% and (1.70)% for the three and six months ended June 30, 2014, respectively. June 30, December 31, (Unaudited) Asset Quality Ratios: Non-performing loans as a percent of total net loans % % Non-performing assets as a percent of total assets % % Allowance for loan losses as a percent of total net loans % % Allowance for loan losses as a percent of non-performing loans % %
